Citation Nr: 1334963	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  08-13 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a hernia. 

2.  Entitlement to service connection for the residuals of a right pelvis injury.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for ulcers.

5.  Entitlement to service connection for lung tumors as due to asbestos. 

6.  Entitlement to service connection for bilateral hearing loss. 

7.  Entitlement to service connection for acid reflux disease. 

8.  Entitlement to service connection for arthritis of both shoulders, to include as secondary to cervical degenerative disc disease, and right brachial neuritis and right bicipital tendonitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to February 1976, from April 1976 to April 1992, and from September 1996 to May 1997.  His second period of active duty also involved service in Saudi Arabia in the Southwest Asia Theater of operations from December 1990 to May 1991.  The Veteran also had service with the U.S. Army Reserve until his retirement from the Reserve in June 1999; presumably this includes periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2007 and July 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2012, the Veteran testified during a hearing before the undersigned at the RO.  A transcript of the hearing is of record.  

In a February 2013 decision, the Board found that new and material evidence had been received and reopened the Veteran's claims for service connection for a hernia; cervical disc disease, brachial plexus neuropathy and right bicipital tendonitis; residuals of a back and pelvis disorder; hypertension; ulcers; and lung tumors as due to asbestos.  In that same decision, the Board also remanded for further development these reopened claims and his claims for service connection for bilateral hearing loss; acid reflux disease; and arthritis of both shoulders, to include as secondary to cervical disc disease, brachial plexus neuropathy and right bicipital tendonitis.  Because of the medical evidence the Board also decided to split one of the reopened claims to consider service connection for a back disorder separately from service connection for a pelvis disorder.  

During the course of this remand, in an August 2013 rating decision, the Appeals Management Center (AMC) granted service connection for right brachial neuritis and right bicipital tendonitis (with a 20 percent disability rating); degenerative disc disease of the back (with a 10 percent disability rating); radiculopathy of the right lower extremity (with a 10 percent disability rating); radiculopathy of the left lower extremity (with a 10 percent disability rating); and osteoarthritis, cervical degenerative disc disease (with a noncompensable disability rating).  

The remaining claims on appeal have been returned to the Board for final adjudication.  

The issues of service connection for the residuals of a right pelvis injury, for hypertension, for ulcers, and for arthritis of both shoulders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The evidence of record does not show a currently diagnosed hernia disorder.  

2.  The evidence of record does not show that the Veteran's currently diagnosed pulmonary lymph nodes are etiologically related to the Veteran's periods of active duty, to include exposure to asbestos, or to any periods of ACDUTRA.  

3.  The evidence of record does not show that the Veteran has a current bilateral hearing loss disability as defined by VA regulations.  

4.  The evidence of record does not show that acid reflux disease, currently diagnosed as GERD, is etiologically related to the Veteran's periods of active service or to any period of ACDUTRA.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hernia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

2.  The criteria for service connection for lung tumors, diagnosed as enlarged pulmonary lymph nodes, to include as due to asbestos, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  

4.  The criteria for service connection for acid reflux disease, currently diagnosed as GERD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated June 2006, August 2006, December 2006, April 2013, and May 2013.  These letters informed him of what evidence was required to substantiate the claims being decided herein and of his and VA's respective duties for obtaining evidence.  The letters also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A supplemental statement of the case was issued in August 2013.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.  

VA also has a duty to assist a Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In compliance with its duty to assist, the RO associated some of the Veteran's service treatment records and identified VA and private treatment records.  The Veteran was also given the opportunity to provide oral testimony in support of his appeal.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims decided herein that have not been obtained.  

The Board notes that some of the Veteran's service treatment records are missing from the claims file, principally those from his last period of active duty, and are evidently unavailable from the National Personnel Records Center (NPRC), the Veteran's U.S. Army Reserve unit, or the Veteran himself.  The RO/AMC was unsuccessful in obtaining more service treatment and personnel records when it attempted to do so as a result of the Board's remand in February 2013.  See May 2013 RO inquiry and response.  The Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that not all of the Veteran's service treatment records are available, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.  

VA examinations were performed in July 2013 with respect to the issues decided in this appeal.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained regarding a hernia, a respiratory disorder, bilateral hearing loss, and acid reflux disease are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues decided herein has been met.  38 C.F.R. § 3.159(c) (4).  

Additionally, as noted, the Veteran was provided an opportunity to set forth his contentions at a May 2012 hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned identified the issues on appeal.  A review of the hearing transcript shows that efforts were taken to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The undersigned specifically noted the need to obtain recent VA treatment records that related to the Veteran's current claims on appeal.  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the appellant's claims and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims decided herein based on the current record.  

The Board also notes that VA treatment records dated in December 1997 and May 2002 stated that the Veteran applied for disability benefits from the Social Security Administration (SSA).  A May 1998 VA medical record also indicated that the Veteran either had applied for or received worker's compensation benefits for his brachial plexus neuropathy.  On remand in February 2013, the Board directed that any such worker's compensation records, and medical records concerning the Veteran's application for SSA disability benefits, should be associated with the claims file.  However, the Veteran failed to respond to the RO's April 2013 correspondence seeking information about obtaining the worker's compensation files.  An August 2013 memorandum in the claims file also shows VA's unsuccessful efforts to obtain the Veteran's SSA file.  Therefore, the Board concludes that the issues decided herein may be adjudicated without prejudice to the Veteran.  


Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.  

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).  Post-service time periods allowing for presumptive service connection do not apply to periods of ACDUTRA and INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  The United States Court of Appeals for the Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Arthritis, malignant tumors, hypertension, and gastric or duodenal ulcers, are chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a chronic disease in service or continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In Walker, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is considered competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Hernia

The Veteran seeks service connection for a hernia.  He contended in his Board hearing that he had surgery for a hernia right on the beltline while in service in 1979.  He said that he continued to have occasional problems with stomach pains due to weakness in the wall of the stomach.  He also testified that a doctor had told him that his residuals of the hernia are related to service (see transcript at pp. 20-21).  

Available service treatment records are negative for any treatment of a hernia, but April 1980 records show the excision of a cyst from the Veteran's lower abdomen.  The cyst had been present for years and recently had become inflamed.  Diagnosis was a lesion of the right anterior abdominal wall consistent with a clinical diagnosis of epidermal inclusion cyst with rupture.  

Past rating decisions have suggested that the Veteran was treated for an inguinal hernia in 1994 between his second and third periods of active duty.  The Board's review of the voluminous claims file discloses no private or VA treatment records showing the diagnosis and treatment of any type of hernia in the 1990s.  For example, May 1994 private medical records from the Seton Medical Center show treatment for an ulcer and gastritis after an emergency room visit for a gastrointestinal bleed, but there is no mention in these records of any hernia disorder.  Likewise, December 1994 private hospital records show that at that time the Veteran was treated for a gunshot wound to the abdomen.  He was treated for injuries to the colon, spleen, and liver, but these records are silent as to the presence or treatment of any hernia.  

The Veteran's June 1998 VA examinations failed to note any hernia disorder.  

An April 2002 history and physical at VA noted that the Veteran did not have a hernia.  

An August 2002 upper GI series at VA showed a normal upper GI examination with no evidence of a hernia.  

An April 2005 VA medical record noted after physical examination of the Veteran that there was no evidence of inguinal hernias.  There was no erythema, no heat, and no swelling noted in these areas.  

The Veteran underwent a VA examination in July 2013.  The Veteran told the examiner that he had a left inguinal hernia repaired in 1995 and that the procedure was without complication.  He said there had been no reoccurrence of the hernia since and he had remained asymptomatic and not required any additional treatment.  On examination, the VA examiner failed to detect a hernia on either the left or right side.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. §§ 1110, 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, there is no medical evidence that the Veteran was ever treated for a hernia.  Lay evidence indicates in-service treatment for a hernia in 1979.  However, service treatment records dated in April 1980 show the Veteran had a cyst removed from the abdominal wall.  Diagnosis was epidermal inclusion cyst with rupture.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran is competent and credible to describe his current manifestations of his claimed hernia disorder (asymptomatic and no reoccurrence) because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, to the extent that the Veteran has contended that he has a current hernia disability, the Board finds such statements to lack competency.  The Veteran does not possess the medical expertise to diagnose a separate and distinct hernia disability from the excision of a cyst.  The medical finding of the July 2013 VA examiner underscores the complexity of the medical question involved here and that a lay opinion is insufficient to diagnose a hernia in this case.  A preponderance of the more probative and competent evidence also does not show that the Veteran currently has any hernia.  Simply put, the Veteran's lay assertion of the existence of a current hernia disability lacks competency in light of the other evidence of record, and is, in fact, outweighed by this evidence.  

For the foregoing reasons, the claim for service connection for a hernia must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  The appeal is denied.  

Lung tumors as due to asbestos

The Veteran seeks service connection for lung tumors as due to asbestos.  He contended that he developed a respiratory disability as a result of exposure to asbestos while stationed in Germany as a supply sergeant during his second period of active duty.  

Service personnel records showed duty in Germany, but did not show asbestos exposure or any job duties requiring the removal of asbestos.  

Available service treatment records are negative about treatment or evidence indicating the Veteran's exposure to asbestos.  Chest X-ray studies were normal in March 1978, August 1983 and November 1987.  

A May 1994 private chest X-ray showed no lung disease.  

A December 1994 private hospital chest X-ray study showed the lungs were clear.  

An April 1995 private hospital record noted the Veteran had no obvious respiratory difficulty in the wake of a motor vehicle accident.  The examiner noted that the Veteran was uncooperative and refused an examination, but a chest X-ray study showed no evidence of pneumothorax.  The X-ray interpretation revealed he had what appeared to be scarring of the left lower lobe with some surgical clips consistent with prior surgery and some diffuse hazy infiltrate which might have represented an infectious process.  

The June 1998 VA examinations failed to note any lung tumors or any respiratory disorder.  

June 2002 and July 2002 VA medical records noted an abnormal CT scan of the thorax showing some extra pleural densities in the left lower lung fields that were most likely benign.  A July 2002 VA pulmonary consultation noted that the Veteran's lungs were clear to auscultation.  A VA physician noted that the etiology of the left pleural-based nodules was unclear.  They had the appearance of benign lesions, but were perhaps benign tumors related to asbestos exposure.  The fact that there were no other lesions in the pulmonary parenchyma or mediastinum was evidence to the physician that the pleural-based nodules were unlikely metastatic from the chest.  

An August 2002 CT scan noted a few, small, focal pleural or extrapleural densities in the left base had remained stable since the June 2002 study.  Otherwise, the CT scan of the chest was negative.  

A September 2003 VA medical record indicated that the Veteran had a history of asbestos.  A CT scan done in September 2003 showed that the Veteran was asymptomatic.  

A December 2003 VA medical record indicated that the Veteran was stationed in Germany for seven years where he claimed that he was exposed to asbestos in the barracks.   

A March 2004 VA medical record noted that the Veteran had a history of asbestos exposure with a pleural plaque in the left lower lobe and three nodules associated with pleura.  A biopsy showed benign lymphode tissue.  

An April 2005 VA medical record noted that the Veteran said he had asbestosis.  

An April 2006 chest X-ray study showed chronic obstructive pulmonary disease (COPD) without infiltrate or nodule.  Pleural thickening was also seen in the left base.  

According to a May 2006 VA medical record, the Veteran stated that he had tumors in his lungs due to asbestos.  

A May 2006 chest X-ray study showed a nodular density in the left lower lung, a nodule in the left paravertebral region, fibrotic density in the left lung base, and emphysematous changes bilaterally.  

A July 2006 chest X-ray study showed that the lungs appeared emphysematous.  The left diaphragm also was elevated laterally by pleural diaphragmatic scarring.  

An October 2006 chest X-ray study showed that some of the pleural-based nodules in the left lung base appeared slightly enlarged.  COPD was unchanged.  

A January 2007 chest X-ray showed emphysema and nodules in the left lower chest.  

An August 2007 VA medical record showed a history of pulmonary nodules.  

A CT scan in April 2008 showed stable to slightly smaller subpleural and extrapleural nodules within the left lower lobe.  

A July 2008 chest X-ray study showed chronic scarring of the left lateral costophrenic angle, but lungs were otherwise well expanded and relatively clear.  The impression of the radiologist was stable examination and COPD, but no active or progressive disease process.  

In May 2012, the Veteran testified that he was exposed to asbestos while stationed in Europe for seven years as a logistics officer.  He said that his office was in the basement where all the asbestos insulation was.  He claimed that he worked long hours in the basement office, sometimes from 5 a.m. until 10 p.m.  He knew that he was around asbestos, but said that he did not know at the time that he was being exposed to asbestos.  He also testified that a doctor told him that his lung tumors could have been due to asbestos exposure in service (see transcript at pp. 19-20).  

The Veteran underwent a VA examination in July 2013.  Diagnosis was enlarged pulmonary lymph nodes.  The Veteran told the examiner his history of claimed asbestos exposure while working as a supply sergeant.  He denied any history of previous lung disease or respiratory symptoms such as chronic cough, shortness of breath, wheezing, or hemoptysis.  The VA examiner stated that there was no indication of metastatic or benign disease or evidence of mesothelioma from a review of the claims file.  The examiner also found that the Veteran's respiratory condition did not require the use of oral bronchodilators, antibiotics, or oxygen therapy.  A pulmonary function test (PFT) suggested an obstructive ventilator defect.  

The VA examiner also noted that a March 2004 biopsy of left lower lung pleura was benign.  An April 2008 CT scan showed stable to slightly smaller subpleural and extrapleural nodules within the left lower lobe with the possibility raised these could represent thoracic splenoses.  An April 2012 chest X-ray study showed a 2.5 cm. opacity.  This abnormality was located in the left hemidiaphragm of the lungs.  

The July 2013 VA examiner opined that it appeared less likely than not that the Veteran's current lung disorder was related to military service or to previous asbestos exposure.  The VA examiner noted a well-documented history of positive findings from various X-ray studies of enlarged lymph nodes and pulmonary nodules.  He noted there was no indication of a previous diagnosis of asbestosis, mesothelioma, or any other asbestos-related condition as of the date of examination.  The examiner stated that given the Veteran's periods of active duty there did not appear to be an obvious direct connection between the findings on a 2002 CT scan (which first identified distinct densities of the lung) and previous military service, although lung disease may present many years beyond the initial exposure of the causing agent.  The examiner found no indication of a definitive diagnosis of a condition caused by or related to asbestos exposure as of the date of examination.  He also thought that any relationship between the Veteran's currently diagnosed enlarged nodes or nodules and military service did not appear likely at this time.  

Based on a review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any current lung disorder was incurred as a result of any established event, injury, or disease during active service.  The Board notes that the July 2013 VA examiner identified no current respiratory disorder, but for enlarged pulmonary lymph nodes and pulmonary nodules.  The Board also notes that some X-ray studies during the course of this appeal showed that the Veteran had COPD.  See McClain v. Nicholson, 21 Vet. App. at 321 (noting the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Therefore, the Board finds that the Veteran has a current respiratory disorder for purposes of establishing service connection.  

While the Veteran does have a current disability and meets the first requirement for establishing service connection, the Board finds that the evidence of record fails to show that any lung or respiratory disorder is related to any of his periods of active duty or ACDUTRA.  There is no credible evidence that the Veteran incurred or aggravated any respiratory problem while he was in service.  As noted above, available service treatment records do not reflect any complaints of, or treatment for, a respiratory disorder.  Service personnel records confirm that the Veteran worked many years in supply and the Board can assume the Veteran is both competent and credible when he asserts that he worked many hours in his basement office in Germany over the course of 7 years.  However, in his Board testimony, the Veteran also claims that he worked near asbestos at this time because all the asbestos insulation was in the basement (see transcript at p. 19).  At other times the Veteran has claimed he was exposed to asbestos in the barracks, but has offered no evidence of such.  Both before and after his hearing the Veteran has failed to provide VA with sufficient details to enable further investigation whether the Veteran did indeed live and work for a significant period of time in an asbestos-related environment.  

The VA Adjudication Procedure Manual Rewrite (M21-1MR) notes that for many asbestos-related diseases, the latency period varies from 10 to 45 or more years between first exposure and development of the disease.  Id. at IV.ii.2.C.9.d.  An asbestos-related disease also can develop from brief exposure to asbestos.  Id.  The Board notes that VA sent the Veteran a letter in June 2006 seeking to develop the Veteran's assertion of asbestos exposure in service.  However, the Veteran never responded to this letter with any kind of specificity, except for his Board testimony later in May 2012 before the undersigned.  

On remand in February 2013, the Board directed that the RO/AMC should consult the transcript of the Veteran's Board hearing and then request the Veteran to furnish appropriate details about his basement office or barracks in Germany where he served as a logistics officer for seven years and details about his service unit and alleged asbestos exposure so that corroboration of asbestos could be undertaken before the Veteran underwent a VA pulmonary examination.  The Veteran failed to reply to the AMC's April 2013 correspondence requesting the Veteran to furnish details about his office in Germany and his alleged exposure to asbestos.  

While the Veteran denied any environmental exposure aside from exposure to asbestos while in service, the Board notes that the claims file contains additional information of possible environmental exposure.  For example, there is information in the claims file that the Veteran worked as a self-employed janitorial service for a period of time.  

Medical records associated with the claims file do not reflect any respiratory complaints subsequent to service until 2002.  In this regard, the Board notes that it may consider the passage of a lengthy period of time in which the Veteran did not complain of the disability at issue when determining whether or not to grant service connection.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The absence of any medical evidence of the Veteran's complaint of a respiratory problem for approximately five years after his separation from active duty thus is significant evidence against the claim.  

The Board also notes that the Veteran has not submitted medical evidence of a nexus, or relationship, between his currently diagnosed lung disorder and any period of active duty or ACDUTRA.  The July 2013 VA examiner also failed to provide a positive nexus opinion.  Rather, the examiner found that it was less likely than not that the Veteran's current lung disorder was related to service or to previous asbestos exposure.  He noted that in a voluminous claims file there was no indication of any previous diagnosis of asbestosis, mesothelioma, or any other asbestos-related condition as of the date of examination.  There was also no indication of a definitive diagnosis of a condition caused by or related to asbestos exposure as of the date of the examination.  Finally, the VA examiner found that any relationship between the Veteran's currently diagnosed enlarged nodes or nodules and service was not likely at this time.  

The Board has considered the assertions the Veteran has advanced on appeal in his written statements and Board testimony.  However, the Veteran cannot establish a service connection claim on the basis of his assertions alone.  The Board acknowledges the Veteran's contention that any lung disorder is related to his exposure to asbestos during active service.  The Veteran is competent to relate his service experiences.  He is also competent in this regard to report experiencing pulmonary symptoms, such as dyspnea.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he has not claimed he experienced pulmonary symptoms, such as respiratory difficulties, from discharge in 1997 until extra pleural densities were noted in the left lower lung field in 2002.  

In addition, the Veteran is a layperson without medical knowledge, training, and/or experience.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted)).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Whether lay evidence is competent in a particular case on the issue of etiology is a question of fact to be decided by the Board in the first instance.  

In this case, the Board finds that the Veteran is not competent to state that his lung disorder was caused by his exposure to asbestos while in service.  The Board also notes that the Veteran is not competent to otherwise state that he has a current pulmonary disorder related to his period of active service.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

An asbestos related illness is not a disorder which is simple to identify.  Further, the Veteran has not put forth evidence to demonstrate that he was, at any time, diagnosed with a pulmonary disorder in service, or demonstrated that he currently has a pulmonary diagnosis post-service which is linked to his period of active duty, to include exposure to asbestos.  See Jandreau.  

Further, he is not competent to conclude that any current respiratory disorder was caused by this exposure.  Questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a lay person without the appropriate medical training or expertise, the Veteran simply is not competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  Consequently, the Veteran's assertions in this matter simply do not constitute persuasive evidence in support of his claim.  

As noted above, the etiology opinion rendered by the VA examiner does not support the Veteran's contention.  Thus, the Board's review of the evidence of record shows there is neither persuasive evidence of service incurrence in this case or medical evidence of a nexus, or relationship, between the Veteran's current lung disorder and any period of service, to include exposure to asbestos.  Given the absence of probative medical evidence in support of the Veteran's claim, for the Board to conclude that the Veteran currently has a respiratory disorder that is due to any period of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

For the foregoing reasons, the claim for service connection for lung tumors, diagnosed as enlarged pulmonary lymph nodes, as due to asbestos, must be denied.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

Hearing Loss 

The Veteran seeks service connection for bilateral hearing loss as a result of his military service.  He contends that as a supply sergeant he was exposed to artillery, aircraft engines, tanks, and noise from heavy vehicles and did not wear hearing protection during service.  He also said that from basic training and throughout his Army career he also encountered noise exposure from firing a rifle at least once a year to grenade practice.  

Hearing loss is a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley, 5 Vet. App. at 159.  Regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  

The Veteran's DD Form 214 is negative for any indication that the Veteran received any awards or decorations indicative of participation in combat.  It was also noted that his military occupational specialty for most of his periods of active duty was as a unit supply specialist.  

Available service treatment records do not show any complaints of, or treatment for, hearing loss.  Service audiograms in the claims file do not show any hearing loss disability as measured by VA regulations.  

Post-service, a January 2007 VA medical record noted that the Veteran's hearing was normal.  

The Veteran was afforded a VA audiological examination in October 2008.  The Veteran complained of gradual onset hearing loss and tinnitus.  The VA examiner thought that the Veteran's responses were unreliable and should not be used for rating purposes.  However, she stated that he should be rescheduled for another VA examination so that a reliable test could be obtained. 

The Veteran later testified in May 2012 that he did not always wear hearing protection in service and that his wife first noticed his hearing loss while he was in service.  See hearing transcript at pp. 10-11.  

The Veteran underwent a VA audiological examination in July 2013.  The Veteran told the VA examiner that he was a supply sergeant in service for 20 years.  He reported military noise exposure from artillery, tanks, engine, and gunfire noise with hearing protection used.  The Veteran denied noise exposure post-service when he owned a janitorial service.  He also denied recreational noise exposure.  Audiogram findings, in pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
25
LEFT
       15
20
15
20
25


Speech recognition scores on the Maryland CNC Word List were 96 percent for the right ear and 94 percent for the left ear.  The diagnosis was normal hearing in both ears, but sensorineural hearing loss in the higher frequencies.  

(The VA audiologist found that the Veteran's hearing loss in the higher frequencies (and an associated tinnitus disorder) were not at least as likely as not caused by or a result of an event in military service because enlistment audiometric test results and a 1991 audiogram both showed normal hearing in both ears as did the current examination.)  

Based on the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  There is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Hearing loss is only considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

Although there is evidence of exposure to acoustic trauma during service, all of the available post-service medical evidence, including audiometric testing, demonstrates that the required level of bilateral hearing loss as required by regulation to constitute a disability is not present.  The July 2013 VA audiological examination clearly reflects that the Veteran does not currently meet the criteria for a bilateral hearing loss disability under 38 C.F.R. § 3.385.  In the absence of proof of a present disability there can be no valid claim.  See Degmetich, 104 F.3d at 133; McClain, 21 Vet. App. at 312.  Therefore, service connection for a bilateral hearing loss is not warranted.  


Acid reflux disease

The Veteran seeks service connection for acid reflux disease or gastroesophageal reflux disease (GERD).  He contends that he was treated for GERD while in service in 1989 while stationed in Germany.  

Available service treatment records are negative for any treatment of GERD during service.  

Post service, the June 1998 VA examinations failed to note any acid reflux disease.  

VA treatment records noted current treatment for GERD, but without evidence of any nexus.  For example, a June 2005 VA medical record noted that the Veteran was diagnosed with severe GERD symptoms.  

A July 2005 VA medical record noted a gastrointestinal consultation.  Assessment after examination was GERD.  

A July 2006 VA medical record noted a diagnosis of GERD.  

According to an August 2006 VA medical record the Veteran complained of frequent heartburn, some upper epigastric pain for about a year and a half, pain during the day, and burning pain that awakened him at night.  Another August 2006 VA medical record showed a diagnosis of GERD on a hospital discharge summary.  The Veteran had been admitted for six days for a gastrointestinal consultation.  

A September 2007 VA medical record showed that the Veteran was taking Omeprazole for stomach ulcers or reflux disease.  

A May 2008 VA medical record revealed that the Veteran was seen for GI complaints which the Veteran thought was aggravated by his chronic GERD.  The assessment was GERD with exacerbated symptoms.  

A January 2012 VA medical record noted GERD was one of the Veteran's current active medical problems and that he continued on the proton pump inhibitor.  

The Veteran testified in May 2012 that he was treated for GERD in service in 1989 when he was hospitalized for two weeks in Nuremberg while stationed in Germany.  He said that while he stopped medication for awhile while in service, a doctor had tied his current GERD to his service (see transcript at pp. 22-23).  

The Veteran underwent a VA examination in July 2013.  He complained of infrequent episodes of epigastic distress, heartburn, and reflux.  
The Veteran provided the examiner with a history of recurrent indigestion, heartburn, epigastric discomfort, and bloating starting in 1989.  He also told the examiner that he occasionally awakened due to choking on gastric content in the past.  He denied any gastrointestinal symptoms since he began his current medication regime.  

The July 2013 VA examiner concluded that the Veteran's GERD was less likely than not related to the Veteran's periods of military service.  He noted that the Veteran had a well-documented history of GERD diagnosed approximately in 2005.  His review of the claims file disclosed no indication that the Veteran complained of, or was evaluated for, or diagnosed with, GERD during one of his three periods of active duty.  The July 2013 VA examiner also stated that he saw no indication that the Veteran's GERD was related to previous periods of active duty or ACDUTRA.  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any current acid reflux disease or GERD disorder was incurred as a result of any established event, injury, or disease during active service.  The Board notes that there is no medical evidence of diagnosed GERD during service or during any period of ACDUTRA.  Medical records associated with the claims file do not show a diagnosis of GERD until 2005, or approximately eight years after discharge from his last period of active duty.  The Board notes that the passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson, 230 F.3d at 1333.  The Board further notes that since GERD is not a chronic disability under 38 C.F.R. § 3.309(a), entitlement based on continuity of symptomatology is not for application.  

As to service incurrence, although the Veteran served in Saudi Arabia during the Persian Gulf War, the Board notes that there is no evidence found in the claims file that the Veteran engaged in combat with the enemy.  Therefore, he is not entitled to the presumption of combat veterans codified at 38 U.S.C.A. § 1154(b).  

The Veteran also testified during his Board hearing that GERD was discovered in service in 1989 while he was stationed in Germany and treated for two weeks at Nuremberg Hospital, although there are no available service treatment records to this effect.  The Veteran has not provided any competent medical evidence otherwise to demonstrate that any current GERD disorder was caused by or was a result of any period of active duty.  The July 2013 VA examiner noted that the Veteran ascribed the onset of his GERD to 1989, but the examiner did not suggest such a connection in that examination and a review of the claims file has not disclosed that any physician has suggested the same.  The Board also points out that post-1989 service examinations and service treatment records revealed no mention of any gastrointestinal abnormalities in the years immediately preceding discharge.  In fact, the Veteran testified that his medication for GERD was stopped for awhile while he was in the military.  

In essence, there is no competent medical opinion of record etiologically relating the Veteran's currently diagnosed GERD to events in his military service.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  In addition, since entitlement based on continuity of symptoms is not for consideration and this is not the type of disorder that the Veteran may relate to service by his own statements, without the existence of medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted.  Hickson v. West, 12 Vet. App. 247 (1999).  

In reviewing the Veteran's claim the Board has reviewed the oral testimony and written statements of the Veteran.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology and his hospitalization and treatment for GERD in a German hospital during his second period of active duty.  The Board notes, however, that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis of GERD and the causal question of whether his acid reflux disease is related to a period of military service.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Given the absence of persuasive evidence in support of the Veteran's claim, for the Board to conclude that the Veteran has this claimed disorder incurred as a result of one of his periods of active service or during a period of ACDUTRA would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Accordingly, the Board finds that the preponderance of the evidence is against this claim for service connection for GERD and the claim must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56 (1990).  


ORDER

Service connection for a hernia is denied.  

Service connection for lung tumors, diagnosed as enlarged pulmonary lymph nodes, to include as due to asbestos, is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for acid reflux disease, diagnosed as GERD, is denied.  


REMAND

Unfortunately, a remand of the remaining claims on appeal is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).  

Concerning the Veteran's claim for service connection for the residuals of a right pelvic injury, the Veteran testified before the undersigned that a doctor told him that his pelvis problem was related to an accident in service when he was a supply sergeant at Fort Carson, Colorado in about 1976.  He said that he injured his back uploading supplies, such as rations and ammunition, and had muscle spasms ever since.  He also testified that a doctor told him that his pelvis problem was related to his accident in service (see transcript at pp. 7-9).  A service buddy also noted in a December 2008 statement that he had witnessed the Veteran fall off the back of a 5-ton truck while issuing Meals Ready to Eat to different sections of his company.  

Private medical records from Breckinridge Hospital in Austin, Texas, and from Seton Medical Center, show that the Veteran's pelvis was fractured in August 1997, three months after his discharge from his last period of active duty.  

As a result of the Board's February 2013 remand, the Veteran underwent a VA examination in July 2013.  The examiner noted, in his positive nexus opinion for the back disorder, that the Veteran sustained a fracture of the pelvis in 1997, which was stabilized with transverse screws anchored at L5-S1.  The VA examiner noted that this pelvic injury was unrelated to military service and was sustained when the Veteran fell from the back of a truck.  Further along in the examination report, the July 2013 VA examiner explained that there was no indication of any relationship between the Veteran's August 1997 accident (when he fell from the back of a truck and injured his pelvis) and his previous military service.  The examiner found that the accidental fall from the back of a truck in August 1997 and the subsequent injuries sustained were unrelated to the Veteran's previous military service.  

However, the Board notes that July 2013 examination of the pelvis failed to take account of the lay evidence in the file that the Veteran injured his pelvis before 1997 and while he was in service.  The July 2013 VA examination report was also silent regarding the June 2007 VA orthopedic examination that appeared to include a positive nexus opinion regarding whether the Veteran's pelvis disorder was related to service.  

Therefore, as the July 2013 VA examination of the pelvis failed to account for lay evidence of an in-service injury, and the medical opinion thus may rest on an inaccurate factual premise, the Board must find that the July 2013 VA medical opinion is inadequate.  Thus, on remand, a clarifying addendum opinion should be obtained from the July 2013 VA examiner.  If the July 2013 VA examiner is unavailable, then the Veteran should be scheduled for a new VA examination and medical opinion of his pelvis claim.  

Concerning the Veteran's claim for service connection for hypertension, a post-service February 2002 VA record noted that the Veteran had been treated for hypertension for three years (starting 1998/1999).  The Veteran testified in May 2012 that he was diagnosed with high blood pressure and given Lisinopril while in service and was seen for hypertension right after his discharge (see transcript at pp. 15-17).  In a statement received in August 2010, the Veteran said that as a supply sergeant in Iraq he also thought his life was in danger and that his blood pressure was extremely high and hard to manage.  His service buddy also related in a December 2008 statement that when they met in Iraq on a burial detail the Veteran complained about the sun because it ran his already high blood pressure higher.  Available service treatment records show blood pressure readings, but no hypertension  

As a result of the Board's February 2013 remand, the Veteran underwent a VA examination in July 2013.  The Veteran told the examiner that he had been diagnosed with hypertension in 1997, which is the year he was discharged from his third and last period of active service.  The Veteran told the examiner that after he was first diagnosed with hypertension he took Lisinopril daily, but this was recently changed to Amlodipine daily.  The July 2013 VA examiner found that it was less likely than not that the Veteran's diagnosed hypertension was related to any period of military service.  He explained that the Veteran had a history of hypertension dating back only to March 2002.  The examiner also said he found no evidence of diagnosis or treatment for hypertension during service or within one year of discharge in 1997, but neglected to mention that the claims file lacks the Veteran's service treatment records from this last period of active duty.  

The Board must find that the July 2013 VA medical opinion regarding hypertension cannot be considered adequate.  The VA examiner indicated that the Veteran's history of hypertension dated back to March 2002, but the February 2002 VA medical record clearly states that the Veteran had been treated for hypertension for three years, which means he could have been first diagnosed and treated in 1998 or 1999 according to the dates found in parenthesis in this record.  The Veteran was discharged from active duty for the last time in May 1997.  Hypertension is one of those chronic diseases for which presumptive service connection is available if the Veteran was treated and diagnosed within 12 months of discharge.  See 38 C.F.R. §§ 3.303(b); 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Even though the Veteran has provided inconsistent statements as to the onset of his hypertension, the July 2013 VA examiner's medical opinion provides no convincing rationale as to why presumptive service connection for hypertension is not appropriate in this case.  Therefore, on remand, a clarifying addendum opinion should be obtained from the July 2013 VA examiner.  If the July 2013 VA examiner is unavailable, then the Veteran should be scheduled for a new VA examination and medical opinion concerning his hypertension claim.  

Concerning the Veteran's claim for service connection for ulcers, the Board notes that a May 1994 private medical record showed a diagnosis of acute duodenal ulcer.  Available service treatment records are negative for stomach complaints or treatment for stomach problems, except for a November 1984 record which showed a complaint of stomach cramps associated with diarrhea during the previous 24 hours.  The Veteran was given Kaopectate and Maalox to use as directed.  

As a result of the Board's February 2013 remand, the Veteran underwent a VA examination for his ulcer claim in July 2013.  The examiner noted a diagnosis of a gastric ulcer in 1993; however, this appears incorrect.  The Veteran was seen for a duodenal ulcer in May 1994 and a gastric ulcer was not diagnosed until 2006.  The July 2013 VA examiner also found that the Veteran's diagnosed ulcer disorder was less likely than not incurred in or caused by an in-service injury, event, or illness.  He opined that although the Veteran had a well-documented history of gastric ulcer, the Veteran said its onset was in 1993.  The examiner noted that a thorough search of the record revealed no evidence of evaluation or treatment for a gastric ulcer until 2002 and 2006.  He said there was no indication of treatment for a gastric ulcer within one year of discharge from service in 1997.  

The Board notes that the July 2013 VA examiner never noted the claimed duodenal ulcer in his report.  The Veteran is seeking service connection for an ulcer disorder and service connection is available for either a duodenal ulcer or a gastric ulcer.  Presumptive service connection is available for either as both duodenal and gastric ulcers are listed as chronic diseases for which service connection is available if treated and diagnosed within 12 months of discharge from active service.  See 38 C.F.R. §§ 3.303(b); 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The February 2013 remand requested that if the examiner did not find that an ulcer was related to service, the VA examiner should provide an opinion whether the Veteran was diagnosed with, or began treatment for, an ulcer within 12 months of his discharge from his second period of active duty in April 1992.  Instead, the examiner opined that there was no indication of treatment for a gastric ulcer within one year of discharge from the Veteran's third period of active service in 1997.  

It is now obvious that the rationale of the VA examiner's opinion disfavoring service connection for an ulcer rested on an inaccurate factual premise.  It is clear that the Veteran was treated for a duodenal ulcer in 1994 and only later in 2006 was diagnosed with a gastric ulcer.  Therefore, the Board must find that the July 2013 VA medical opinion is inadequate.  Thus, on remand, a clarifying addendum opinion should be obtained from the July 2013 VA examiner.  As a part of that opinion, the RO/AMC must inform the examiner, as instructed in the February 2013 remand, whether the Veteran was in any period of ACDUTRA or INACDUTRA in May 1994 when he was diagnosed with a duodenal ulcer.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  If the July 2013 VA examiner is unavailable, then the Veteran should be scheduled for a new VA examination and medical opinion of his ulcer claim.  

Concerning the Veteran's claim for service connection for arthritis of both shoulders, to include as secondary to cervical degenerative disc disease and right brachial neuritis and right bicipital tendonitis, the Board notes that service connection for cervical degenerative disc disease and right brachial neuritis were granted after the Board's last remand.  Therefore, secondary service connection is now a viable theory of entitlement for the Veteran's shoulder claim.  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  

Unfortunately, the July 2013 VA examiner only provided an opinion whether the Veteran's shoulder disorder was caused by or aggravated by his service-connected cervical degenerative disc disease.  That opinion also appears to lack any rationale or persuasive explanation for its conclusion, especially since the examiner conceded that the Veteran was likely to experience in the future pain radiating from the neck occasionally to the shoulder.  There also is no medical opinion on whether the Veteran's shoulder disorders are secondary to his now service-connected right brachial neuritis.  (A reading of the August 2013 rating decision which granted service connection for right brachial neuritis also seems to incorporate service connection for right bicipital tendonitis.)  

Therefore, the Board must find that the July 2013 VA medical opinion regarding a bilateral shoulder disability is inadequate.  Thus, on remand, a clarifying addendum opinion should be obtained from the July 2013 VA examiner.  If the July 2013 VA examiner is unavailable, then the Veteran should be scheduled for a new VA examination and medical opinion of his shoulder claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to determine whether the Veteran was serving any period of ACDUTRA or INACDUTRA with the U.S. Army Reserve in May 1994 at the time he was diagnosed with a duodenal ulcer.  After making this determination, the RO/AMC shall inform the VA examiner selected to provide an etiology opinion regarding the Veteran's claim for service connection for arthritis of both shoulders.  

2.  Following completion of the above, the Veteran's claims file should be provided to the VA examiner who drafted the July 2013 examination reports and medical opinions.  If he is unavailable, then the Veteran should be scheduled for new VA examinations to determine the nature and the etiology of any residuals of right pelvis injury, hypertension, ulcer, and shoulder disorders.  The examiner must state in his or her report that the Veteran's claims file, including evidence added since the last VA examination and a copy of this Remand, was reviewed.  All indicated studies deemed necessary shall be performed, and all findings shall be reported in detail.  

In discussing his or her opinion, each examiner should acknowledge the Veteran's relevant lay statements of his history of each claimed disability, especially in view of the fact that not all of his service treatment records may be available.  The examiner is requested to review all pertinent records associated with the claims file.  Thereafter, the examiner should provide an (addendum) opinion addressing the following questions:  

a) Whether any residuals of a pelvis disorder, hypertension, ulcer, and shoulder disorders are currently manifested, and, if so, a diagnosis of such disorder should be made; and 

(b) Whether it is at least as likely as not (a 50 percent probability or more) that any currently manifested disorder is etiologically related to one of the Veteran's periods of active service, or to any verified period of ACDUTRA or INACDUTRA (injury only).  

(c) In the case of a pelvic injury, the examiner is asked to take account of the Veteran's lay evidence of an in-service injury in about 1976 and a positive nexus opinion from the June 2007 VA orthopedic examiner (that was apparently based on the faulty assumption that an August 1997 injury fell within a period of active duty).  

(d) In the case of hypertension, if the examiner does not find it is etiologically related to the Veteran's period of service, he or she should also opine whether the Veteran was diagnosed with, or began treatment for, hypertension within 12 months of his discharge from active duty in May 1997.  The July 2013 VA examiner should take account of a February 2002 VA medical record that reported the Veteran had been treated for hypertension for three years (starting 1998/1999) and state whether he still maintains a history of hypertension only went back to March 2002 and that there is no evidence of diagnosis or treatment for hypertension during service or within one year of discharge in May 1997.  

(e) In the case of the ulcer claim, the examiner is asked to take account of the May 1994 private medical record showing a diagnosis of an acute duodenal ulcer and a November 1984 service treatment record showing a complaint of stomach cramps.  The examiner is asked to opine whether either a duodenal ulcer or a gastric ulcer is currently manifested and, if so, related to service or any period of verified ACDUTRA or INACDUTRA.  In this connection, the RO/AMC shall provide the examiner with written notice before the examination is done or opinion sought whether the Veteran was in any period of ACDUTRA or INACDUTRA in May 1994.  

(f) In the case of the claim for service connection for a shoulder disorder, the examiner should be made aware that the Veteran has been granted service connection for cervical degenerative disc disease and right brachial neuritis (and apparently right bicipital tendonitis).  Therefore, the examiner should opine whether the Veteran's degenerative joint disease of the bilateral shoulders, remote left clavicle fracture, and right shoulder strain were caused by the Veteran's service-connected right brachial neuritis with right bicipital tendonitis or, if not, whether the right brachial neuritis with right bicipital tendonitis aggravated the Veteran's shoulder disorders.  The examiner is also requested to provide a rationale for the opinions of the July 2013 VA examiner that the Veteran's cervical degenerative disc disease did not cause or aggravate his shoulder disorders, especially in view of his finding that the Veteran was likely to experience pain radiating from the neck occasionally to both shoulders and arms.  

(g) A rationale or explanation is requested for all opinions. If any examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 

3.  Thereafter, readjudicate the Veteran's remaining claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should thereafter be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


